Title: To James Madison from James Tongue, 17 June 1814
From: Tongue, James
To: Madison, James


        
          Traceys Landing Anne Arundel County MarylandJune 17th. 1814
          Dr. Sir,
        
        The british were as far up the patuxent yesterday evening as Lower Marbro’ and Nottingham great fears are entertained that they will burn the publick Warehouses on the River—which would be an incalculable loss to the plante[r]s in this part of Maryland. I am informed that Sir. Francis Bareing of London holds or his agents hols more or less Tobc. in those Warehouses. It is probable if a flag could be sent to the commanding officer on patuxent on some pretext (different from the real object) and the enemy could get information that some of the Tobc. really belongs to Bareing as is the case it might save the Warehouses. Duplicity is despiseable and is not held in higher contemp by no one more than myself; but under circumstances where no individual receives an injury either in property or Character and a real benefit result from it, under such circumstances it may be deemed proper. A few peices of Cannon placed

under cover of a small breach in the most judicious places on the River of patuxent I think might prevent the approach of the British Barges up the river. And I am convinced that a fortification could be thrown up near the mouth of the patuxent at a place (probably called drum point) which would effectually put an end to the british Vessels entering that river, As the channel of the river runs directly against the shore and the adjoining land commands great advanted over the water at that particular spot. Again should the british bring a large force up the Chesepeak bay and become acquainted with the navigation of this river it will bring them by water conveyance within 16 or 18 miles of Washington and no Fort or Fortification to arrest or impede a decent on the metropolis of the united Stats. Can I be serviceabl in any man you may command my personal services. I have taken the liberty to drop my sentiments in wrighting on the above subjects believing the president is always willing to receive any communication that may be serviceable to our count[r]y. With Sentiments of much respect
        
          James Tongue
        
      